REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose a steerable apparatus as claimed having a housing, vibration drive, a plurality of legs arranged in two rows with at least a drive leg having a width of at least five percent the length, the housing situated between the rows of legs and extending below the leg base of the legs and wherein the movement is controlled by any one of a reversible vibration drive, a rearward movable weight or pairs of reversible vibration drives each positioned in different sections of the housing.
The closest prior art of Lund which discloses a housing, a reversible vibration drive, legs arranged in rows with the housing positioned therebetween and the legs having a width of at least five percent relative to the length of the legs such that movement of the vibration drive in different directions causes different movements but does not disclose that the housing extends below the leg base of the plurality of legs.  The arrangement of the housing below the leg base is critical for lowering a center of gravity of the apparatus which enhances the stability of the device and as such amounts to more than a mere rearrangement of parts since the change affects the functionality and operation of the device and while Domingues does disclose an apparatus with a housing positioned below a leg base the apparatus is specifically configured to have very erratic movements and even discloses potentially adding more legs to compensate for tipping of the apparatus while operating and as such provides no motivation to modify the housing of Lund to extend below the leg bases of the legs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711